Citation Nr: 0729135	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  05-15 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for chloracne, claimed 
as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran had active service from November 1970 to April 
1974, with service in Vietnam from September 17, 1971, to 
April 28, 1972.  He was born in 1952.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO) in December 2004.

During the course of the current appeal, the veteran has 
raised a number of other issues; none of them has yet been 
perfected on appeal and they are not part of the current 
appellate review.

Issue # 1 on the first page of the present decision is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notice when further 
action is required on the part of the appellant.


FINDING OF FACT

The competent and probative evidence of record is against 
finding that chloracne was manifested in service or within 
the requisite presumptive time period thereafter, and any 
current skin disorder is not shown to be related to the 
veteran's service.  



CONCLUSION OF LAW

Chloracne was not incurred in or aggravated by service, nor 
may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

The veteran filed a claim for service connection for 
chloracne in August 2004.  The VARO sent him a development 
and VCAA letter in September 2004 asking, among other things, 
for documentation of chloracne and identifying what would 
constitute appropriate evidence, etc.  Nothing was 
forthcoming, so a rating action by the RO in December 2004 
denied service connection for chloracne.  He submitted a VA 
Form 21-4138, dated in January 2005 concerning his Vietnam 
service and skin condition(s).  When asked to provide 
additional evidence with regard to his chloracne, he provided 
a statement to the effect that he had been seen by VA in 
2004.  His NOD was filed, and the veteran was sent an 
additional letter by the VARO in February 2005; an SOC was 
issued in March 2005.  His appeal was filed on a VA Form 9 in 
April 2005.

VA records were obtained and attempts were made to obtain 
private records, none of which were available.  By way of RO 
correspondence, as well as the SOCs and SSOCs, since he filed 
the claim, he has been notified that VA would obtain 
pertinent data to include VA records and records of other 
Federal agencies, and that he could submit private medical 
records or authorize VA to obtain private medical records on 
his behalf.  He was asked to submit more evidence, to include 
any in his possession.  He has indicated that nothing more is 
available. 

The Board finds that the content of the communications with 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  VCAA notification was furnished prior to 
the initial adjudication; and he was advised of his 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  He has indicated that he had 
no other information or evidence to give VA to substantiate 
his claim.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance, and they have demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate the pending claim.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that appellant and representative had demonstrated actual 
knowledge of the information and evidence necessary to 
establish the claim). 

Thus, any absence of information was harmless error and, to 
whatever extent the decision of the Court in Dingess, supra, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board notes that such 
information has been provided in the recent SSOC, and in any 
event, given the action on this segment of the claim, any 
presumption of error as to VCAA notice has been rebutted in 
this case.  See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Applicable Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303(a) (2007).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).   See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2007)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  See Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003).

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. § 
3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant.

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual 
effects of medical and surgical treatment in service, 
provided to ameliorate a pre-existing condition, will not be 
considered service connected unless the disorder is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

The Federal Circuit Court has emphasized that, when no pre-
existing condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry.  The 
burden then shifts to VA to rebut the presumption of 
soundness by clear and unmistakable evidence that the 
veteran's disability was both pre-existing and not aggravated 
by service.  If the Government fails to rebut the presumption 
of soundness under section 1111, the veteran's claim is one 
for service connection.  On the other hand, if a pre-existing 
disorder is noted upon entry into service, the veteran cannot 
bring a claim for service connection for that disorder, but 
may bring a claim for service-connected aggravation of that 
disorder.  Section 1153 would apply, and the burden is on the 
veteran to establish aggravation.  See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994). 

Where the presumption of aggravation under section 1153 
arises, the burden shifts to the Government to show a lack of 
aggravation by establishing "that the increase in disability 
is due to the natural progress of the disease."  38 U.S.C. § 
1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.  
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

The law also contains presumptions regarding disabilities 
claimed as due to Agent Orange.  The governing law provides 
that a "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent . . . unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service."  38 U.S.C.A. § 1116(f); 38 
C.F.R. § 3.307(a)(6)(iii).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in 38 C.F.R. § 3.307(a), even though there is no 
evidence of such disease during the period of service.  The 
specified diseases which have been listed therein include 
chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy (which 
means transient neuropathy that appears within weeks or 
months of exposure to a herbicide agent and resolves within 
two years of the date of onset), porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  38 C.F.R. § 3.307(a)(6), 3.309(e).  Moreover, the 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within one year after the 
last date on which the veteran was exposed to a herbicide 
agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Second, the veteran must be diagnosed, within 
the appropriate time period, with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 
10 Vet. App. at 162.  In addition, the Court of Appeals for 
the Federal Circuit has determined that a veteran is not 
precluded from establishing service connection for a non-
presumptive disease, with proof of actual direct causation by 
service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

In this, as in any other case, it remains the duty of the 
Board as the factfinder to determine credibility in any 
number of contexts, whether it has to do with testimony or 
other lay or other evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  Lay individuals may not render medical 
conclusions, see Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); however , a lay statement may be made which relays 
the visible symptoms of a disease or disability or the facts 
of observed situations or circumstances, see Caldwell v, 
Derwinski, 1 Vet. App. 466, 469 (1991), after which a 
decision must be made as to the credibility thereof in the 
context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, the Board 
has the duty to assess the credibility and weight to be given 
the evidence.

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual Background and Analysis

The veteran's service medical records show that, on entrance 
examination in September 1970, he reported a history of boils 
on his back.  Other than being seen for mosquito bites on his 
feet in July 1971, he had no complaints and there were no in-
service clinical findings of any dermatological problems.  A 
report of an examination conducted in April 1972, showed no 
complaints or findings of any dermatological disorder, and 
service records show no signs of care for any dermatological 
problems.

The veteran has recently reported that he filed a claim for 
this disability in the 1970's.  However, a review of the VA 
Form 21-526 and VA Form 21-4138 of record from 1972 shows 
that he was seeking benefits at that time for his back, legs, 
hepatitis, and malaria.  There was no mention of chloracne or 
any other skin disorder, nor did he mention treatment for any 
skin condition in, or since, service.

In his initial claim for service connection for chloracne 
filed in August 2004, the veteran reported that he had been 
seen as an adult by VA for acne, and was given Minocycline 
for it.  He said that he had very oily skin, blackheads, and 
large pus bumps on his back (primarily), as well as his legs, 
buttocks, chest, and face.  He said he still had a small scar 
on his lower right leg from where he picked a bump in 
Vietnam; and a small side in the left side of his head when 
he picked a bump several years before the claim.   

His appeal was filed on a VA Form 9 in April 2005, in which 
the veteran reported that his skin problems had been ignored 
by the VA physicians but a nurse had provided him with 
antibiotic cream (Minocycline).  He asked how he could have 
gone to a doctor within a year of service to complain about 
chloracne he had before coming into service (as an 
adolescent).  He indicated that while he might have oily 
skin, he was in Vietnam and thus should be entitled to the 
presumption with regard to chloracne.

In assessing the veteran's claim for service connection for 
chloracne, the Board does recognize that he had service in 
Vietnam, and thus exposure to Agent Orange is conceded.  He 
has indicated that he had boils and normal adolescent skin 
when he entered service, which is borne out by his entrance 
examination.  

He has further asserted that he has been diagnosed with 
"acne," which he inaccurately suggests is equatable to 
"chloracne" and thus must be presumed to be due to Agent 
Orange.  

Parenthetically, it should be noted that a specific diagnosis 
of acne is not technically shown in the records, although 
this is often a layman's term which may generically refer, as 
the veteran has seemingly used it herein, to a skin disorder 
with raised lesions of some sort, or boils.  In this case, 
the veteran had them (said to be "boils") before service on 
his back, and he has them now, so whatever the specific 
diagnosis, their presence as seen by the naked eye may well 
be something that the veteran is capable (under regulations 
and judicial mandates) of observing as a layman based on the 
appearance of his skin, e.g., the bumps, etc. he describes.  
However, he does not have the competency and training to 
render a diagnosis as to specific dermatological diseases, to 
include chloracne or acneform disease.  

Chloracne or acneform disability is a specific disease 
process which requires such a determination by clinical 
means.  There is no competent evidence to confirm that the 
veteran has, is now, or has ever been diagnosed with 
chloracne.  And while he reports a current diagnosis of boils 
or adult acne, commencing in about 2004 (well beyond the one 
year presumptive period), these do not constitute, nor has he 
been shown in the past to have, chloracne or similar form of 
acneform disease process which is as specified in the 
presumptive regulations.   

To reiterate, it must be reaffirmed that the specific 
regulations to which the veteran has so made reference 
require that the veteran was in Vietnam (which is conceded 
herein); and that the veteran must be diagnosed, within the 
appropriate time period, with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e) including chloracne.  See 
Brock v. Brown, 10 Vet. App. at 162.  The latter is not shown 
herein.

Alternatively, his skin disorder (other than chloracne, which 
as noted above, he does not have), however it may appear such 
as in the form of boils, bumps, etc., is not among those 
diseases specified in 38 U.S.C.A. § 1116(a).  The Secretary 
has not determined, on the basis of sound medical and 
scientific evidence, that a positive association exists 
between the exposure of humans to herbicide agents used in 
Vietnam and the incurrence of other skin disorders.  See 38 
C.F.R. § 3.309(e).

As noted in the section above, judicial precedent has 
determined that a veteran is not precluded from establishing 
service connection for a non-presumptive disease, with proof 
of actual direct causation by service.  See Combee v. Brown, 
supra.  

But while the veteran was shown to have a skin problem before 
service, and may well have had skin problems since service, 
there is no claim or competent evidence or medical opinion 
reflecting that his pre-service problems were aggravated in 
service.  In fact, he does not himself suggest that this may 
have been the case.

In addition, there is no competent medical opinion or other 
evidence to support a finding that there is a nexus between 
any current skin problems and his service in Vietnam, 
including exposure to dioxins.  In any event, while he may 
have had a disorder manifested by boils on his back before 
service, there is nothing which would support a competent 
finding that whatever that represented was in any way 
aggravated in service, as defined in the above regulations.

Parenthetically, the gap of several decades in the record 
also militates against a finding that the veteran's current 
skin problems, whatever they may be in the aggregate, were 
incurred in service, and also rebuts any assertion of 
continuity of symptomatology since separation from service.  
See 38 C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to 
the effect that service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service). 

The Board views with admiration the veteran's honorable 
service in Vietnam, and while acknowledging the fundamental 
flaws in his basic interpretation of the presumptive-service-
connection regulations, we appreciate his comments with 
regard to the relative appearance of his skin.  However, for 
the reasons and bases set forth above, the Board finds the 
preponderance of the competent and probative evidence is 
against the grant of service connection for chloracne, and 
the benefit-of-the-doubt doctrine is not for application.  
See Gilbert, supra.   


ORDER

Service connection for chloracne is denied.


REMAND

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD in accordance with the 
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV); (2) 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the claimed 
in-service stressor(s).  See 38 C.F.R. § 3.304(f); Anglin v. 
West, 11 Vet. App. 361, 367 (1998). 

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

If a claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  See 
Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997); Moreau v. 
Brown, supra.

Where the evidence otherwise establishes that the veteran 
engaged in combat with the enemy and a claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).  No further development or corroborative evidence 
is required if the claimed stressor is "consistent with the 
circumstances, conditions or hardships of the veterans 
service".  Id.

In adjudicating a claim for service connection for PTSD, VA 
is required to evaluate the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that, 
under DSM-IV, the major change form the previous manual was 
that the criteria describing the effect of a stressor event 
evolved from an objective ("would evoke . . . in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard 
affecting the individual.  The criteria require exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror.  The question of whether a claimed 
stressor was severe enough to cause PTSD in a particular 
individual is now a clinical determination for the examining 
mental health professional.  See Cohen, supra.

Whether a veteran has submitted sufficient corroborative 
evidence of the claim in-service stressors is a factual 
determination.  Corroboration of every detail of a claimed 
stressor is not required; independent evidence that the 
incident occurred is sufficient.  See Pentecost v. Principi, 
16 Vet. App. 124 (2002); see also Suozzi v. Brown, 10 Vet. 
App. 307, 310-311 (1997).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  When the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Social Security (SSA) records are in the file showing that 
the veteran's disabilities include a diagnosis of PTSD. 

In this case, there are several other post-service diagnoses 
of record including the PTSD, which was opined by the VA 
examiner to be due to the veteran's Vietnam service 
experiences.  One such VA clinical notation dated in October 
2004 is to the effect that his stressors were his combat 
experience in Vietnam as well as his father's industrial 
death six weeks after he returned, and his brother's suicide 
in 1980.  The report of that lengthy interview with a VA 
psychologist is of record, reflecting that he had twice tried 
suicide himself.  He said that while in Vietnam, he arrived 
in Cam Ranh Bay in September 1971 and was assigned to Bien 
Hoa with the 1st Field Artillery.  He served there until 
transferred to Long Binh, where he was assigned a job in 
transportation.  The job was to recover damaged or destroyed 
tanks and to bring them back into the Bien Hoa Base.  He was 
with that group for awhile and then transferred to the 510th 
Combat Engineers, where his job was mostly guarding the 
perimeter at Long Binh.

In this instance, the veteran has repeatedly described a 
specific incident when he and another soldier, now deceased, 
were involved in a situation in which they eventually ran 
over and killed a number of Vietnamese.  In summary, he 
indicated that he and the comrade had already worked several 
months delivering goods and supplies to other companies; and 
that this particular job required taking a 2-ton truck loaded 
with surplus to an unknown destination north of Long Binh to 
an ARVN camp.  During that trip, they were often ambushed by 
teenagers, particularly when they had to slow down for 
railroad tracks; the ambushers had weapons, so the veteran 
would return fire.  On one return trip after delivering the 
supplies, the Vietnamese teenagers were waiting in ambush for 
them, and he and his comrade had to drive over a crowd and 
killed many of them.  He said that his named friend, now 
deceased, was the only one who probably knew about this.  The 
RO denied the claim based upon the unfeasibility of verifying 
that particular stressor.  

It is acknowledged that the veteran's DD Form 214 does not 
show receipt of a CIB or other award presumptively reflective 
of combat experience.  It does show that his primary military 
occupational specialty (MOS) was as a "Fire Con Comp Rep".

However, the over-riding issue at hand is rather the Vietnam 
experiences themselves, e.g., whether he did or did not see 
combat and/or if not shown by presumptive awards, etc., then 
can his alleged association with combat-type stressors be 
otherwise adequately established through alternative means.

In addition to the details cited above, he and service 
comrades have discussed their being with the 5th Light 
Equipment Maintenance in 1971 and with the 79th Light 
Maintenance Company in 1971-2, at Long Binh.  He was 
evacuated to the 24th Evacuation Hospital from late 1971 to 
early 1972.  

His 201 (personnel) file is incomplete and partially 
illegible, with the top seemingly cut off of at least one 
pertinent page.  It does not provide specific details or 
further locations within Vietnam other than to also cite his 
USAFPAC assignments to the 378th Maintenance Company, and the 
185th Maintenance Company.  There is nothing in the file to 
indicate the nature of the fighting at any of those units' 
locations at the stated time in which the veteran was 
attached thereto.

However, throughout his file, there are numerous documents 
and data of record which confirm his location at a number of 
given moments, many of which are said to have been combat or 
comparable to combat situations.  

In his Substantive Appeal, the veteran indicated some 
confusion as to what was required on his part to provide 
independent substantiation of the stressors involved in his 
Vietnam experience.  The mandates of the revised VCAA and 
other associated regulations require that he be fully aware 
of what is required to support his claim, how that evidence 
may be obtained, etc., and VA is to assist him if possible.

Based upon the evidence of record, the Board finds that 
further development is warranted.  Accordingly, the case is 
REMANDED for the following action:

1.  The service 
department should be 
contacted to provide 
a legible copy of 
all of the veteran's 
201 file.

2.  The appellant 
has the right to 
submit additional 
evidence and 
argument on the 
matter or matters 
the Board has 
remanded.  
Kutscherousky v. 
West, 12 Vet. App. 
369 (1999).  
Specifically, the RO 
should offer the 
veteran an 
opportunity to 
procure "buddy 
statements" from 
service members who 
may have witnessed 
events or can 
discuss their 
aggregate 
experiences within 
the units; or 
additional 
statements from 
individuals 
including friends or 
family members to 
whom he may have 
written letters 
during his Vietnam 
tour describing the 
circumstances of his 
location and 
service, events or 
friends, family 
members, or service 
members with whom he 
may have described 
these events 
immediately after 
his return from 
active service.

3.  With the 
information obtained 
from the veteran 
regarding his 
stressors and 
circumstances of 
service, in addition 
to the information 
obtained from the 
veteran's 
service/personnel 
records and in part 
cited above, (and 
sending a copy of 
this Remand with the 
requisite action to 
the service 
department so that 
it may review and 
include all of the 
units cited by the 
veteran herein in 
various contexts); 
the RO should 
attempt the 
following:

	(a)  Verify the 
nature of the action 
seen by all of the 
units in which the 
veteran served in 
Vietnam. 

      (b)  Verify the 
the veteran's 
claimed stressors 
with U.S. Army and 
Joint Services 
Records Research 
Center (JSRRC). 
      
      (c)  In this 
regard, the JSRRC 
should be requested 
to conduct a search 
of all of the 
available and 
appropriate sources, 
and provide all 
pertinent 
information which 
might corroborate 
the claimed 
stressor(s), if 
possible, and in any 
event, the nature of 
the action seen by 
all of these units, 
to include "lessons 
learned" and a 
complete log and/or 
history of the 
pertinent units 
during the times in 
which the veteran 
was assigned 
thereto.  Any 
information obtained 
should be associated 
with the claims 
file.  

4.  Thereafter, the 
issue on appeal 
should be 
readjudicated with 
any appropriate 
notice in accordance 
with all VCAA 
guidelines, 
including judicial 
interpretations.  If 
the benefit sought 
on appeal is not 
granted to the 
veteran's 
satisfaction, the 
veteran and his 
representative 
should be provided 
with a supplemental 
statement of the 
case (SSOC), and 
afforded the 
appropriate 
opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


